DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed March 30, 2018.   Claims 1-15 have been canceled without prejudice. Claims 16-30 are pending and an action on the merits is as follows.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 includes the limitation “operating panel is projected directly into at least one eye of the user”.  However the claims previously describe the operating panel to be projected/depicted “on an operating surface in the elevator system”.  It is unclear how the image can be presented both on an operating surface in the elevator system, while 
Claim 21 includes the limitation “transmitted wirelessly to the control unit of the elevator system”.  However there is a lack of antecedent basis for “the control unit”.  It is unclear whether applicants intend to reference the control device as previously described, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “transmitted wirelessly to the control device of the elevator system”.  
Claim 23 includes the limitation “camera for detecting the small-area region of the operating surface touched by the user”.  However the claims previously describe detecting a region of the operating surface touched by the user, and then detecting whether a small-area region arises within the image.  It is unclear how the small-area region is to be detected prior to detecting the small-area region arising within the image.  For examining purposes, “camera for detecting the region of the operating surface touched by the user”.  
This claim further includes the limitation “as a function of a position of the regions of the operating surface”.  However there is a lack of antecedent basis for “the regions”.  It is unclear whether applicants intend to reference the region of the operating surface as previously described, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “as a function of a position of the regions of the operating surface”.

Allowable Subject Matter
Claims 16-19, 22 and 24-30 allowed.
Claims 20, 21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16: The prior art does not teach nor suggest a method for generating control data for controlling an elevator system comprising the steps of: projecting or depicting an image of an elevator operating panel that can be visually perceived by a user on an operating surface in the elevator system; detecting a region of the operating surface, touched by the user, within the image by optically monitoring the operating surface, then detecting whether a small-area region arises within the image with a temperature deviating from surrounding large-area regions and with a temperature equalizing with the temperature of the surrounding regions over time; generating the control data as a function of a position of the region touched by the user relative to the image; and transmitting the generated control data to a control device of the elevator system.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 17-30 depend from claim 16 and therefore inherit all allowed claim limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. US 2007/0273658 A1, US 2012/0035934 A1, US 2012/0169586 A1, US 2014/0184513 A1, US 2019/0138108 A1 and US 10,386,798 B2 pertaining to an input device utilizing optical and thermal sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 12, 2021